Order entered June 29, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00767-CV

                             IN RE BOBBY DUNCAN, Relator


                Original Proceeding from the 296th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 296-53157-2014

                                          ORDER
                       Before Justices Lang-Miers, Evans and Whitehill

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE